Citation Nr: 9918440	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  98-20 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether a May 14, 1996 rating decision was clearly and 
unmistakably erroneous in denying service connection for an 
eye disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDING OF FACT

The May 14, 1996 rating decision, which denied service 
connection for an eye disorder, was based on the correct 
facts as they were known at the time and was in accordance 
with the existing laws and regulations.


CONCLUSION OF LAW

The May 14, 1996 rating decision, which denied service 
connection for an eye disorder, does not contain clear and 
unmistakable error.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
1991); 38 C.F.R. § 3.105 (1998); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a May 14, 1996 rating decision, the RO denied service 
connection for an eye disorder on the basis that the 
veteran's disability was shown to have preexisted service and 
was not aggravated by service.  See 38 U.S.C.A. §§ 1110, 
1111, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(1995).  Evidence considered by the RO consisted of the 
veteran's service medical records, including a Medical 
Evaluation Board report dated in November 1992, and the 
report of a May 1996 VA examination.  The RO notified the 
veteran of this decision in a May 20, 1996 letter, but the 
veteran did not submit any response to this decision within 
one year of the issuance of the letter.  See 38 C.F.R. 
§ 20.302(a) (1998).  As such, this decision is final and 
binding and will be accepted as being correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a) 
(1998).

"Clear and unmistakable error" is the kind of error of fact 
or law which, when called to the attention of later 
reviewers, compels the conclusion that the result would have 
been manifestly different but for the error and that 
reasonable minds could not differ on this point.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  An asserted failure to 
evaluate and interpret the evidence correctly is not clear 
and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 
242, 245-46 (1994).  Vague allegations that the prior 
adjudication failed to follow the laws or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. 
App. at 44-45.  Also, the VA's failure to fulfill its duty to 
assist the veteran does not constitute clear and unmistakable 
error "because such a breach creates only an incomplete 
rather than an incorrect record."  Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).

There is "clear and unmistakable error" when either the 
correct facts as they were known at the time were not before 
the adjudicator, or where the statutory or regulatory 
provisions then extant were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based upon the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993). 

Turning from a description of the pertinent legal provisions 
to a summary of the relevant facts, service medical records 
reflect that the veteran's pre-enlistment physical 
examination, dated October 23, 1992, included a comprehensive 
eye examination wherein it was concluded that she was myopic.  
The report of medical history was silent for eye pathology.   
She entered military service on November 9, 1992.  Five days 
later, while still at the Recruit Inprocessing Facility, she 
was referred to an optometry clinic where bilateral eye 
pathology was noted.  She was then referred to an 
ophthalmology clinic where, on November 17, 1992, it was 
found that she had bilateral lattice degeneration, white, 
without pressure.  She had retinal holes in the right eye, 
associated with retinal detachment vs. retinoschisis.  The 
following day, a Medical Board was convened.  Based on the 
evidence, it was concluded that the veteran did not meet the 
enlistment medical standards, and it was recommended that she 
be separated from service.  It was determined that the 
condition existed prior to entry on active duty.  The veteran 
responded with a rebuttal, requesting that she not be 
separated.  A surrebuttal from naval officials was to the 
effect that the eye condition was not stable enough to allow 
physical activities compatible with recruit training.  

In a May 14, 1996 rating decision, the RO denied service 
connection for an eye disorder on the basis that the 
veteran's disability was shown to have preexisted service and 
was not aggravated by service.

The Board finds that the rating decision of May 14, 1996, was 
based on the correct facts as they were known at that time.  
This rating decision reflects that the RO based the denial of 
service connection on evidence showing that the veteran's eye 
disorder preexisted service and was not aggravated by 
service.  There is no indication from the decision that the 
RO failed to apply the correct laws and regulations in effect 
at that time, listed above, to the facts then of record.  
Rather, the decision reflects that appropriate legal 
authority was applied in interpreting the evidence of record, 
notably the veteran's service medical records and the May 
1996 VA examination report.

In reaching its decision, the Board has carefully considered 
the veteran's contention that the RO, in its May 14, 1996 
rating decision, was clearly and unmistakably erroneous in 
finding that his eye disorder pre-existed service and that 
the eye disorder was not incurred in service.  Whether the 
Board believes that the RO misinterpreted the evidence 
available at that time, or whether the Board might have 
reached a different conclusion, is immaterial.  Such 
disagreement is precisely the type which the United States 
Court of Appeals for Veterans Claims has found to be an 
insufficient basis upon which to predicate a finding of clear 
and unmistakable error.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

For all of the foregoing reasons, the Board concludes that 
the May 14, 1996 rating decision was not clearly and 
unmistakably erroneous in denying service connection for an 
eye disorder.  Accordingly, the benefit sought on appeal must 
be denied.


ORDER

As the May 14, 1996 rating decision was not clearly and 
unmistakably erroneous in denying service connection for an 
eye disorder, the benefit sought on appeal is denied.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 

